Exhibit 10.1
 
 
SETTLEMENT AGREEMENT
 
This Settlement Agreement, dated as of April 18, 2011 (this “Agreement”), is by
and among Platinum-Montaur Life Sciences, LLC, a Delaware limited liability
company (“Montaur”) and Platinum Partners Value Arbitrage Fund L.P., a Cayman
Islands exempted limited partnership (the “Master Fund”) (Montaur and the Master
Fund being hereinafter collectively referred to as the “Platinum Parties”); and
Neoprobe Corporation (the “Company”).
 
Recitals
 
A.           The Platinum Parties beneficially own (as defined below) shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”), as
well as shares of the Company’s Series B Convertible Preferred Stock and
warrants to purchase Common Stock, all as specified in the Schedule 13D filed by
the Platinum Parties with the Securities and Exchange Commission (the “SEC”) on
March 18, 2011;
 
B.            On March 17, 2010, Montaur delivered a letter to the Company
nominating Peter F. Drake, Ph.D., Mark I. Greene, M.D., Ph.D., F.R.C.P. and Jess
Emery Jones, M.D. (the “Nomination Letter”) for election to the Company’s Board
of Directors (the “Board”) at the Company’s 2011 annual meeting of stockholders
(the “2011 Annual Meeting”); and
 
C.           The Company and the Platinum Parties have determined to come to an
agreement with respect to certain matters related to the 2011 Annual Meeting, as
provided in this Agreement;
 
Statement of Agreement
 
In consideration of the promises, covenants and agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each Party, intending to be legally bound, hereby
agrees as follows:
 
ARTICLE 1
DEFINITIONS
 
Section 1.1. Defined Terms. For purposes of this Agreement:
 
(a) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated by the SEC
under the Exchange Act.
 
(b) “Associate” has the meaning set forth in Rule 12b-2 promulgated by the SEC
under the Exchange Act.
 
(c) The terms “beneficial owner” and “beneficially owns” have the meanings set
forth in Rule 13d-3 promulgated by the SEC under the Exchange Act.
 
 
 

--------------------------------------------------------------------------------

 
(d) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
 
(e) “Person” means any individual, partnership, corporation, group, syndicate,
trust, government or agency, or any other organization, entity or enterprise.
 
Section 1.2. Interpretation. When reference is made in this agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing an
instrument to be drafted. 
 
ARTICLE 2
BOARD NOMINATION
 
Section 2.1. Board Nominees. Subject to the terms hereof, the Company and the
Platinum Parties have identified Peter F. Drake, Ph.D., Jess Emery Jones, M.D.
and Mark J. Pykett, V.M.D., Ph.D.  as mutually acceptable candidates for
election to the Board at the 2011 Annual Meeting.
 
Section 2.2. 2011 Annual Meeting. The Company hereby irrevocably covenants and
agrees that it shall take all requisite action, in accordance with the Bylaws of
the Company, to nominate Drs. Drake, Jones and Pykett for election as directors
of the Company for a term expiring at the Company’s 2014 Annual Meeting or until
their respective successors are duly elected and qualified, if later (the “2014
Class”). Additionally, (i) the Board unanimously shall recommend that the
Company’s stockholders vote in favor of the election of Drs. Drake, Jones and
Pykett at the 2011 Annual Meeting, (ii) the Company irrevocably shall include
such recommendation in any proxy materials circulated by the Company for the
2011 Annual Meeting, and (iii) the Company, irrevocably agrees to solicit
proxies actively for the election of Drs. Drake, Jones and Pykett at the 2011
Annual Meeting.
 
Section 2.3. Immediate Appointment to Fill Vacancies. The Company hereby
appoints Drs. Drake and Jones to fill vacancies on the Board and to serve as
directors of the Company for a term expiring at the Company’s 2012 Annual
Meeting (the “2012 Class”); provided that (i) at such time as Dr. Drake or Dr.
Jones, as applicable, is elected to the Board and seated as a director in the
2014 Class pursuant to Section 2.2 above, then Dr.  Drake or Dr. Jones, as
applicable, automatically and without further action immediately shall be deemed
to have resigned his position as a director of the 2012 Class and shall serve
his term as a director in the 2014 Class, and (ii) in the event that Dr. Drake
or Dr. Jones, as applicable, is not elected to the 2014 Class at the 2011 Annual
Meeting, he automatically and without further action immediately shall be deemed
to have resigned his position as a director of the 2012 Class.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.4. Prohibited Actions. Prior to the time that all 2014 Class directors
are seated and the Board meets with them in attendance, without the prior
written consent of the Platinum Parties the Board will not, and will not permit
the Company to, (i) delay or postpone the 2011 Annual Meeting to a date later
than August 15, 2011, (ii) increase or decrease the number of directors on the
Board, (iii) appoint anyone other than Drs. Drake and Jones to serve on the
Board, or (iv) amend the Bylaws of the Company.
 
Section 2.5. Press Release; Form 8-K. The Company and the Platinum Parties shall
announce this Agreement and the material terms hereof by means of a press
release in the form attached hereto as Exhibit A on the date hereof, and the
Company simultaneously shall file a Current Report on Form 8-K with the SEC
disclosing and attaching as exhibits this Agreement and the Press Release (the
“Current Report”).  If the Company fails to file the Current Report in
accordance with the previous sentence, the Platinum Parties will be free
publicly to file this Agreement with the SEC.
 
ARTICLE 3
VOTING AND OTHER MATTERS; PRESS RELEASE
 
Section 3.1. Undertakings by the Platinum Parties.
 
(a) The Platinum Parties hereby irrevocably agree that, within one trading day
of the Company publicly filing the Current Report with the SEC, the Platinum
Parties will (i) withdraw the Nomination Letter and any nominations to the Board
made prior to the date hereof, and (ii) cease and discontinue any proxy
solicitation activities with respect to the Company in connection with the 2011
Annual Meeting. Within two trading days of the date hereof, the Platinum Parties
shall file with the SEC an amendment to the Schedule 13D filed on March 18,
2011, disclosing the material contents of this Agreement (and, if applicable,
filing a copy of this Agreement), and amending Item 4 thereof consistent with
the provisions of this Agreement.
 
(b) From the date hereof until the date after the 2011 Annual Meeting, each of
the Platinum Parties agrees that neither such person nor any of such person’s
respective Affiliates or Associates (such Affiliates and Associates,
collectively, the “Platinum Affiliates”) shall, without the prior written
consent of the Company, in any manner, directly or indirectly, acting alone or
in concert with others:
 
(i) make or propose (whether publicly or otherwise) any solicitation of proxies
or consents to vote any voting securities of the Company or any binding or
nonbinding referendum with respect to voting securities of the Company, or make,
or in any way participate in, any “solicitation” of any “proxy” with respect to
the Company within the meaning of Rule 14a-1 promulgated by the SEC under the
Exchange Act (but without regard to the exclusion set forth in Rule
14a-1(1)(2)(iv) from the definition of “solicitation”);
 
(ii) seek to advise or influence any Person with respect to the voting of any
securities of the Company at the 2011 Annual Meeting except in accordance with
the recommendation of the Board of Directors of the Company;
 
 
3

--------------------------------------------------------------------------------

 
(iii) form, join or in any way participate in a “group” (as defined under
Section 13(d) of the Exchange Act) with respect to the securities of the
Company, other than the Section 13(d) “group” that includes all or some lesser
number of the Platinum Parties;
 
(iv) request the Company (or its directors, officers, employees or agents),
directly or indirectly, to amend or waive any provision of this Section 3.1(b),
other than through non-public communications with the directors of the Company;
 
(v) enter into any discussions or arrangements with any third party with respect
to any of the foregoing; or
 
(vi) commence, encourage or support any derivative action in the name of the
Company or any class action against the Company with respect to any facts or
events occurring or arising prior to the date hereof.
 
Section 3.2. Voting of Platinum Shares. Each of the Platinum Parties shall cause
all shares of Common Stock beneficially owned, directly or indirectly, by such
Person, or by any Platinum Affiliate, as of the record date for the 2011 Annual
Meeting, to be present for quorum purposes and to be voted at the 2011 Annual
Meeting or at any adjournments or postponements thereof, in favor of the
directors nominated by the Board for election at the 2011 Annual Meeting
pursuant to Section 2.2 hereof.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
Section 4.1. Representations and Warranties. Each Party represents and warrants
to the other Parties that:
 
(a) such Party, if not a natural Person, has all requisite limited partnership,
limited liability company or corporate authority and power to execute and
deliver this Agreement and to perform such Party’s obligations hereunder;
 
(b) the execution and delivery of this Agreement by such Party and the
performance of such Party’s obligations hereunder have been duly and validly
authorized by all required limited partnership, limited liability company,
corporate or other action on the part of such Party and no other proceedings on
the part of such Party are necessary to authorize the execution and delivery of
this Agreement by such Party or the performance of such Party’s obligations
hereunder;
 
(c) this Agreement has been duly and validly executed and delivered by such
Party and constitutes the valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms; and
 
(d) this execution and delivery by such Party of Agreement and the performance
of such Party’s obligations hereunder will not result in a violation of any
terms or provisions of any (i) organizational document of such Party, (ii)
agreement to which such Party is a party or by which such Party may otherwise be
bound or (iii) law, rule, license, regulation, judgment, order or decree
governing or affecting such Party. 
 
 
4

--------------------------------------------------------------------------------

 
ARTICLE 5
OTHER PROVISIONS
 
Section 5.1. Remedies; Governing Law.
 
(a) The Parties agree that any breach of this Agreement would cause irreparable
harm to the other Parties, that money damages alone would not be a sufficient
remedy and that the Parties shall be entitled to equitable relief, including
injunction and specific performance, in the event of any breach or threatened
breach of the provisions of this Agreement. The Parties shall not oppose the
granting of such relief, and shall waive any requirement for the securing or
posting of any bond in connection with such remedy. Equitable relief shall not
be deemed to be the exclusive remedy for breach of this Agreement, but shall be
in addition to all other remedies available at law or in equity.
 
(b) The Parties agree that the Court of Chancery or federal district court of
the State of Delaware shall have exclusive jurisdiction with respect to all
actions and proceedings arising out of or relating to this Agreement.  Each of
the Parties hereby (i) consents to the personal jurisdiction of the Court of
Chancery or federal district court of the State of Delaware in the event any
dispute between the Parties arises out or relates of this Agreement, (ii) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, including on the basis of a
claim of inconvenient forum, (iii) agrees that it shall not bring any action
relating to this Agreement in any other court and irrevocably waives the right
to trial by jury in the event of any such dispute and (iv) irrevocably consents
to service of process by delivery of notice complying with Section 5.3.
 
(c) THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING WITHOUT
LIMITATION VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW RULES OR PRINCIPLES OF SUCH
STATE THAT WOULD PERMIT OR COMPEL THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION.
 
Section 5.2. Entire Agreement. This Agreement contains the entire understanding
of the Parties with respect to the subject matter hereof and may be amended only
by an agreement in writing executed by the Parties. Each of the Parties
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this Agreement, and that it
has executed the same with the advice of such counsel.  Each Party and its
counsel cooperated and participated in the drafting and preparation of this
Agreement, and accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the Parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.
 
 
5

--------------------------------------------------------------------------------

 
Section 5.3. Notices. All notices, demands and other communications to be given
or delivered under, or by reason of, the provisions of this Agreement shall be
in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt), (b) upon sending (on the date sent if a
business day, or if not sent on a business day, the first business day
thereafter) if sent by electronic mail, provided, however, that a copy is sent
on the same day by registered mail, return receipt requested, in each case to
the appropriate mailing and email addresses set forth below, (c) one (1) day
after being sent by a nationally recognized overnight carrier to the addresses
set forth below or (d) when actually delivered if sent by any other method that
results in delivery (with written confirmation of receipt):
 
if to the Company, to:
 
Neoprobe Corporation
425 Metro Place North
Suite 300
Dublin, OH  43017-1367
Attention: Dr. Mark J. Pykett, President and Chief Executive Officer
Email:  mpykett@neoprobe.com
 
with a copy to:
 
Porter, Wright, Morris & Arthur, LLP
41 South High Street
Suite 2800
Columbus, OH 43215
Attention:  William J. Kelly, Jr., Esq.
Email:  wjkelly@porterwright.com
 
if to any of the Platinum Parties, to:
 
Platinum Montaur Life Sciences, LLC
c/o Montaur Capital Partners
152 West 57th Street
4th Floor
New York, NY 10019
Attention: Michael M. Goldberg, M.D.
Email:  mgoldberg@montaurcap.com
 
with a copy to:
 
Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Avenue
New York, NY 10176
Attention:      Christopher P. Davis, Esq.
 
 
6

--------------------------------------------------------------------------------

 
Eric S. Wagner, Esq.
Email:  cdavis@kkwc.com
 
or to such other address as any party hereto may, from time to time, designate
in writing delivered pursuant to the terms of this Section 5.3.
 
Section 5.4. Severability. If any provision of this Agreement shall be held by
any court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall be of no force and effect, but the illegality or
unenforceability of such provision shall have no effect upon the legality or
enforceability of any other provision of this Agreement.
 
Section 5.5. Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile or PDF) which together shall constitute a
single agreement.
 
Section 5.6. Successors and Assigns. This Agreement shall not be assignable by
any Party but shall be binding on successors of the Parties.
 
Section 5.7. No Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties hereto and is not enforceable by any other Person.
 
Section 5.8. Fees and Expenses. Each of the Company, on the one hand, and the
Platinum Parties, on the other hand, shall be solely responsible for all fees or
expenses incurred by it in connection with this Agreement.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
 
NEOPROBE CORPORATION
 
 
By:
/s/ Brent L. Larson
 

 
Brent L. Larson, Senior Vice President and

 
Chief Financial Officer

 
 
PLATINUM-MONTAUR LIFE SCIENCES, LLC

 
 
By:
Platinum Partners Value Arbitrage Fund, L.P.

 
By:
Platinum Management (NY), LLC, General Partner

 
 
By:
/s/ Uri Landesman
 

 
Name: Uri Landesman

 
Title: Managing General Partner

 
 
7

--------------------------------------------------------------------------------

 
 
PLATINUM PARTNERS VALUE ARBITRAGE FUND, L.P.

 
 
By:
Platinum Management (NY), LLC, General Partner

 
 
By:
/s/ Uri Landesman
 

 
Name:  Uri Landesman

 
Title: Managing General Partner

 
8

--------------------------------------------------------------------------------

 